Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 1 of 18




                   Exhibit A
  Transcript of arraignment and bail hearing in
 in United States v. Lavidas, 19 Cr. 716 (DLC)
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 2 of 18   1
     Jai1lava

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                 v.                                19 Cr. 716 (DLC)

5    GEORGIOS NIKAS, TELEMAQUE
     LAVIDAS,
6
                       Defendants.                  Arraignment/Conference
7
     ------------------------------x
8
                                                    New York, N.Y.
9                                                   October 18, 2019
                                                    3:19 p.m.
10

11   Before:

12                              HON. DENISE COTE,

13                                                  District Judge

14
                                   APPEARANCES
15
     GEOFFREY S. BERMAN
16        United States Attorney for the
          Southern District of New York
17   BY: RICHARD A. COOPER
          Assistant United States Attorney
18
     REED SMITH
19        Attorneys for Defendant
     BY: JENNIFER L. ACHILLES, ESQ.
20        HERNAN GONZALEZ MONETA, ESQ.

21
     ALSO PRESENT:     FRANCESCA A. PIPERATO, Pretrial Services Officer
22                     LISA CHAN, Pretrial Services Officer

23

24

25


                       SOUTHERN DISTRICT REPORTERS, P.C.
                                 (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 3 of 18        2
     Jai1lava

1              (Case called)

2              THE DEPUTY CLERK:      Is the government ready to proceed?

3              MR. COOPER:    Yes.    Good afternoon, your Honor.

4    Richard Cooper for the government.

5              THE DEPUTY CLERK:      For the defendant Lavidas, are you

6    ready to proceed?

7              MS. ACHILLES:     Yes.    Jennifer Achilles on behalf of

8    the defendant, Telemaque Lavidas.

9              THE DEPUTY CLERK:      And who else is with you at counsel

10   table?

11             MS. ACHILLES:     I'm joined here by my colleague Hernan

12   Gonzalez.

13             THE COURT:    Welcome, everyone.

14             This is an initial appearance in this case.

15             Has the defendant appeared before a magistrate judge

16   and been advised of his rights yet?

17             MR. COOPER:    No, your Honor.

18             THE COURT:    Thank you.

19             Please stand, Mr. Lavidas.

20             You have the right to remain silent.         You are not

21   required to make any statements.        Anything you do say can be

22   used against you.     Even if you have made any statements to the

23   authorities, you need not make any further statements.               Do you

24   understand?

25             THE DEFENDANT:     Yes.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 4 of 18   3
     Jai1lava

1              THE COURT:    You have the right to be represented by

2    counsel during this court proceeding and any future court

3    proceedings and any time you are questioned by authorities.          If

4    you cannot afford an attorney, I will appoint an attorney to

5    represent you.    Do you understand that?

6              THE DEFENDANT:     Yes.

7              THE COURT:    Let me ask, is it Ms. Achilles?

8              MS. ACHILLES:     Yes, your Honor.

9              THE COURT:    Have you received a copy of the

10   indictment?

11             MS. ACHILLES:     Yes, I have.

12             THE COURT:    Have you shared it with your client?

13             MS. ACHILLES:     Yes.

14             THE COURT:    Let me ask you, Mr. Lavidas, have you

15   received a copy of the indictment?

16             MS. ACHILLES:     I have the only copy.

17             THE COURT:    Okay.    Can you give it to your client,

18   please.

19             Mr. Lavidas, do you wish me to read it to you?

20             (Defendant conferring with his counsel)

21             THE DEFENDANT:     We went over it together.

22             THE COURT:    I know.     Would you like me to read the

23   indictment to you out loud in open court?

24             THE DEFENDANT:     No.

25             THE COURT:    How do you plead, guilty or not guilty?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 5 of 18     4
     Jai1lava

1              THE DEFENDANT:     Not guilty.

2              THE COURT:    You may be seated.

3              I'll take a report from the government.

4              MR. COOPER:    Yes, your Honor.      The indictment,

5    19 Cr. 716, was returned under seal by the grand jury last

6    Monday, October 7th.     The defendant was arrested this morning

7    at approximately 6 a.m. and the indictment was unsealed this

8    morning as well.     No time has yet run off of the speedy trial

9    clock.

10             In terms of the indictment, your Honor, the defendant

11   is charged in nine counts, the first nine counts of a larger

12   indictment.    The defendant is charged in connection with an

13   insider trading scheme relating to insider trading in the

14   securities of a company named Ariad Pharmaceuticals, Inc.            The

15   allegations are laid out in the complaint.

16             I should also mention there's a second defendant on

17   the indictment as well, Georgios Nikas, who was not arrested

18   this morning, who we believe to be located in Greece currently.

19             In terms of what discovery consists of in this case,

20   your Honor, there are a number of categories that I can set out

21   for the Court.    I've already discussed this with defense

22   counsel to apprise her of the general nature of the categories

23   of discovery, but for the Court's benefit -- sorry, your Honor.

24   For the Court's benefit, discovery consists of securities

25   trading records relating to individuals who traded in the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 6 of 18         5
     Jai1lava

1    securities of Ariad as part of this scheme; phone records both

2    of the defendant and of other individuals who were involved;

3    emails.   There were search warrants as well, your Honor,

4    including a search warrant on an email account of the

5    defendant, and a search warrant for the apartment where the

6    defendant was staying when he was arrested this morning.             The

7    government also obtained and seized, pursuant to a search

8    warrant, the defendant's telephone, so that search warrant as

9    well as the fruits of the searches of the email, the email

10   account, the telephone, and the premises, the fruits of those

11   warrants will also be produced.        And the final category is

12   corporate documents from the victim company here, Ariad.             Those

13   are the general categories of discovery.         Given the varied

14   nature of it all, the government is going to start making

15   rolling productions next week, and we would request four weeks

16   to complete discovery of those materials.

17             We had also --

18             THE COURT:    So that's November 15 for discovery.

19             MR. COOPER:    Yes, your Honor.

20             THE COURT:    Was there a postarrest statement?

21             MR. COOPER:    I don't believe so, your Honor.

22             THE COURT:    Thank you.

23             MR. COOPER:    The other piece I had, your Honor, is, we

24   had discussed potential trial dates with defense counsel.            I

25   didn't know if the Court wanted to take that up now or at


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 7 of 18    6
     Jai1lava

1    another time.

2              THE COURT:    No.   How long do you expect a trial to

3    last?

4              MR. COOPER:    Approximately two weeks, your Honor.

5              THE COURT:    And what period of time were you looking

6    at for the trial?

7              MR. COOPER:    We had been talking about a trial date

8    over the summer, perhaps in late July or early August, if

9    that's available on the Court's calendar.

10             THE COURT:    Shall we say July 20th?

11             MR. COOPER:    That's fine for the government, your

12   Honor.   Thank you.

13             THE COURT:    And for motions, shall we say any motions

14   will be due April 17, with opposition due April 24.           And if the

15   defendant wishes to bring motions in advance of that schedule,

16   just write me a letter; otherwise, motions will be due

17   April 17.

18             Any objection to exclusion of time until our trial

19   date of July 20th?

20             MS. ACHILLES:     No, your Honor.

21             THE COURT:    I'm going to exclude time from today until

22   July 20th, pursuant to Title 18 United States Code Section

23   3161(h)(7)(A).    It will allow for the government to produce

24   discovery, for defense counsel and the defendant to review

25   those discovery materials.       If the defendant wishes to enter a


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 8 of 18        7
     Jai1lava

1    plea of guilty, it will give him an opportunity, through his

2    counsel, to negotiate the terms of that with the government.

3    Alternatively, if the defendant wishes to proceed to trial, it

4    will permit his counsel to make motions, to give me time to

5    resolve those motions, hold a hearing if necessary, and give

6    everyone an opportunity to prepare for trial.

7              So let me advise you, Mr. Lavidas, that this trial

8    date I've just set is firm.       If you need counsel to be

9    appointed to represent you because you don't have sufficient

10   funds to continue to pay your attorney or if you wish to retain

11   a different lawyer, you should do so promptly, because this

12   trial date is not going to move.        Do you understand that?

13             THE DEFENDANT:     I do.

14             THE COURT:    Okay.    Let's talk about bail.

15             MR. COOPER:    Yes, your Honor.      The government is

16   seeking detention here.

17             THE COURT:    Okay.

18             MR. COOPER:    Would the Court like to hear from the

19   government first?

20             THE COURT:    Sure.

21             MR. COOPER:    So we move for detention based on risk of

22   flight.   A couple of factors for the Court's consideration.

23             First, while the defendant is a US citizen, his wife,

24   we understand, or believe, is not.        She has a green card.      He

25   does have a young child who we understand is a US citizen.           But


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 9 of 18        8
     Jai1lava

1    in any event, the defendant's travel pattern shows that he

2    spends, or at least in recent times has spent, more time

3    outside of the country than inside of the country.           The

4    pretrial report notes I believe it's approximately ten

5    international trips in the last year, and from what the

6    government has been able to tell, in calendar year 2019, it

7    appears the defendant has spent as much time, if not more,

8    outside of the United States as he has inside the United

9    States.   So that gives us significant concern.

10             I believe the agents have his -- or pretrial, someone

11   has his US passport, but just before the proceedings started, I

12   was advised that during the search of the residence where the

13   defendant was arrested this morning, agents found what appears

14   it be a French ID card, and that makes sense, given that he

15   reported the location of his employer to pretrial as being in

16   Paris, France.    Another cause for concern for the government.

17             The second factor -- and this interacts with the first

18   one -- is, based on the investigation -- and I'll get to a few

19   of the facts in a moment -- it appears that the defendant has

20   access to considerable wealth outside of the United States.

21   For one, the defendant's father is a prominent and wealthy

22   Greek national who we believe currently is in Athens.            He's a

23   chairman and CEO of a pharmaceutical company there.           And your

24   Honor, he was a member of the board of directors of Ariad

25   Pharmaceuticals during the course of the charged conspiracy.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 10 of 18         9
     Jai1lava

1    As the indictment alleges, he is the one who provided the

2    company's material nonpublic information to his son, the

3    defendant, who then passed that material nonpublic information

4    to the co-defendant George Nikas, who traded based on that

5    information and made millions of dollars.

6               So on the co-defendant, your Honor, George Nikas, as I

7    mentioned earlier, we believe he's currently in Greece.              The

8    indictment alleges that on the Ariad securities trades alone,

9    Mr. Nikas made millions of dollars.        The indictment also

10   charges over 20 additional counts against Mr. Nikas alone for a

11   separate insider trading/corporate acquisition scheme from

12   which he made significant proceeds.

13              Now Greece does not extradite its nationals, we have

14   been advised by the Office of International Affairs at the

15   Department of Justice.      Mr. Nikas we understand is quite

16   wealthy.    He owns a New York City apartment where the defendant

17   was staying when he was arrested.        Our internet research, as of

18   this morning -- and I don't know if this is accurate, but it

19   indicates that the apartment was purchased for approximately

20   $6 million a few years back by Mr. Nikas.         So the fact that the

21   defendant was staying at that apartment as of this morning,

22   which is a few years after the end of the Ariad charged insider

23   trading conspiracy, suggests that there is an active, at a

24   minimum, social relationship between the defendant and

25   Mr. Nikas.    Mr. Nikas has every interest in assisting the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 11 of 18   10
     Jai1lava

1    defendant in fleeing the Court's jurisdiction, and it appears

2    that Mr. Nikas has as well the wealth to assist the defendant

3    in doing so.

4              I should note also, based on our records, it appears

5    that Mr. Nikas had been in the United States, he owned a chain

6    of Greek restaurants here, as well as business interests in

7    Europe, and Mr. Nikas left the United States approximately a

8    year ago, hasn't been back since.

9              The government's investigation into this and related

10   conduct has been ongoing for some number of years.

11             So that brings me to the search that was conducted

12   this morning.    During the search, agents found two luxury

13   watches, one that we understand belongs to the defendant and

14   one to the defendant's wife, which, again, one was a Breguet

15   watch, the second was a Rolex, that appear to be worth, at a

16   minimum, tens of thousands of dollars.        Again, a suggestion of

17   somebody who has access to significant wealth.

18             The fundamental concern here, your Honor, is that the

19   defendant will flee to Greece.       Now he's a United States

20   citizen, but again, in consultation with the Office of

21   International Affairs, we understand that somebody who has

22   Greek parents, as the defendant does, can acquire Greek

23   citizenship.    And Greece does not extradite its own nationals.

24   So when we take that factor combined with the defendant's

25   ongoing and close relationship to his co-defendant, George


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 12 of 18     11
     Jai1lava

1    Nikas, who has wealth, as well as a substantial amount of

2    international travel, which suggests that New York isn't his

3    home base of operations but is a transitory place where he does

4    maintain an apartment but nonetheless spends more time outside

5    the US compared to inside the United States, we believe that

6    all that suggests that there's a risk of flight such that no

7    conditions can reasonably assure his continued appearance in

8    the court.

9               Unless your Honor has further questions, that's the

10   crux of our argument.

11              THE COURT:    Thank you.

12              MR. COOPER:   Thank you, your Honor.

13              MS. ACHILLES:    Good afternoon.

14              We respectfully request that the defendant be released

15   on bond.    Although the defendant certainly understands the

16   seriousness of the charges being brought against him, he's not

17   a danger to society and he's not a flight risk.

18              Again, the family residence on the Upper East Side --

19   and the reason why he wasn't there this morning, at the time of

20   his arrest, is because his sister, who is in the courtroom

21   today, was staying there.      Mr. Lavidas --

22              THE COURT:    I'm sorry.   His sister was staying in his

23   own home?

24              MS. ACHILLES:    That's right.    It's a family residence.

25              THE COURT:    So he couldn't stay?     I'm just trying to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 13 of 18         12
     Jai1lava

1    understand what you're referring to.

2              MS. ACHILLES:     That's exactly what I'm saying.

3    Mr. Lavidas and his wife, who's also in the courtroom, they

4    have a young child, and so they -- because there were two

5    apartments available, that's why he was not staying in his own

6    family residence in the Upper East Side, because his sister was

7    staying there with her boyfriend.        And so Mr. Lavidas and his

8    wife and young child, who's 14 months old and up very early and

9    very noisy, stayed at a separate residence.

10             My point being that he does have somewhere to stay.

11   He does have a family residence to stay if he is released on

12   bond.   It's not as if he has nowhere to go.

13             And to address what the prosecutor said about his wife

14   having a green card, her green card would allow her to stay

15   here in the United States with Mr. Lavidas and also their young

16   child, who is a US citizen, as the prosecutor mentioned.             His

17   wife is also pregnant with their second child.          They have --

18   they, and his sister, who is here in the courtroom today, and

19   his second sister are also US citizens and also residents of

20   New York City.    And they live here, and at times they stay at

21   the family residence on the Upper East Side.         It is possible

22   for all of them to stay there together and that's what they

23   would intend to do if, as pretrial has recommended, my client

24   would be released on bond today.

25             So as I mentioned, his sisters reside here.          One of


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 14 of 18   13
     Jai1lava

1    them is here today and very willing, ready, and able to co-sign

2    a bond on his behalf.     And she's a New York resident as well.

3               We certainly don't believe that the recommendations

4    that pretrial has recommended would result in him fleeing the

5    country.    And we do consent to location monitoring and all of

6    the other conditions that have been recommended by pretrial,

7    including having his travel restricted to the S.D.N.Y. and

8    E.D.N.Y. jurisdictions, supervision as directed by pretrial

9    services, surrendering all travel documents, making no new

10   applications, location monitoring as mentioned, and no contact

11   with the co-defendant, witnesses, or victims unless in the

12   presence of counsel.     We consent to all of those.       And there is

13   someone here willing to co-sign a bond on Mr. Lavidas's behalf.

14              So we respectfully request that notwithstanding -- and

15   he does understand the gravity of the charges being alleged

16   against him.    That due to the fact that he is not a threat to

17   society and due to the fact that he has substantial ties here

18   in New York, in the jurisdiction, that would keep him here,

19   including one who can co-sign a bond on his behalf, that he be

20   allowed to take this time, while we look through the criminal

21   case until the trial, at his Upper East Side family residence.

22              THE COURT:   Thank you.

23              And I should have put on the record that we have a

24   pretrial services report, and I believe it's clear now that it

25   has been distributed to counsel and it's dated with today's


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 15 of 18     14
     Jai1lava

1    date, October 18th.     It's four pages in length.       And it does

2    recommend release on conditions described on that fourth page.

3               Give me just one second here.

4               So I am to look at the factors set forth in

5    Section 3142(g).     One is the nature and circumstances of the

6    crime charged.    This has been described as an insider trading

7    charge.    The weight of the evidence, the government hasn't

8    described that in any detail, but it has listed a variety of

9    pieces of information that it has amassed, including trading

10   and telephone records.      The history and characteristics of the

11   defendant, including family ties, employment, community ties,

12   and past conduct are the third factor I'm supposed to look at.

13   Here, the defendant has ties to this country and ties abroad,

14   including to Greece, which does not have an extradition treaty

15   with us.    I believe he has no current ongoing employment in

16   this country, as I understand it, from the pretrial services

17   report.    His employment is with a company located in France.

18              In terms of past conduct, I don't believe he has any

19   criminal history record.      Nobody's touched on that, but I'm

20   going to assume he doesn't.

21              In terms of community ties, he has family members

22   residing here in this city.

23              The nature and seriousness of the offense and the

24   danger to the community is the fourth issue, and I don't find

25   that there's any substantial danger to the community as


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 16 of 18       15
     Jai1lava

1    described to me this afternoon.

2              The burden I believe is on the government to show by a

3    preponderance of the evidence that the defendant poses a risk

4    of flight and that that risk can't be adequately addressed

5    through conditions of release.       I am going to detain the

6    defendant for now, but without prejudice to the defendant

7    putting together a bail package that is substantial.           I need to

8    understand that people who really would be living in this

9    country and not have the opportunity to really live abroad but

10   who have strong connections to this country have put up, in

11   terms of their own circumstances financially, something

12   substantial that would be at risk if the defendant fled.             I

13   have to understand that the defendant has a significant

14   connection to these individuals such that they would hold moral

15   suasion over him.     I'd have to understand that any financial

16   loss that these people experienced could not be easily managed

17   by funds coming to them from outside.        I am persuaded that the

18   defendant has places to flee to outside the country, including

19   Greece.   I understand that the defendant can't be extradited

20   from Greece.    That's not in dispute.

21             MS. ACHILLES:     Yes.   I'm so sorry to interrupt, but

22   that is in dispute.

23             THE COURT:    I didn't hear you say anything about that.

24             MS. ACHILLES:     Yes.   Well, there's no extradition, but

25   I heard the prosecutor say, and my understanding is as well,


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 17 of 18    16
     Jai1lava

1    that Greece doesn't extradite its own nationals.          But

2    Mr. Lavidas is not a national of Greece.         He's a US citizen,

3    and there would be extradition of US citizens.          There is

4    extradition of US citizens.      That was the first thing I wanted

5    to correct.

6              And then the second thing that I wanted to correct the

7    record regarding was his employment.        Although the company that

8    employs Mr. Lavidas is headquartered in France, his business

9    involves international travel and significant business

10   activities in New York.

11             THE COURT:    Okay.   So again, I'm going to detain the

12   defendant without prejudice to a renewed application for bail

13   on a more substantial showing.       Actually, this is the

14   government's statement about extradition:         The government

15   described the defendant's father as a Greek citizen and a

16   wealthy member of society, and the expectation is that it would

17   not be difficult for the defendant to obtain Greek citizenship

18   as a result.    Now that may all end up being in dispute, and you

19   can make a further showing with respect to that, both the

20   government and defense counsel can educate me more about that

21   process and likelihood and the time frames that it would take

22   to accomplish that.

23             And so again, the decision I'm making today is without

24   prejudice to a renewed application.        I don't want the defendant

25   to make a renewed application, however, without giving


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
      Case 1:19-cr-00651-LTS Document 87-1 Filed 10/25/19 Page 18 of 18   17
     Jai1lava

1    forewarning to the government so that the parties have an

2    opportunity to look at the circumstances and discuss it with

3    each other.    There may be consent, as far as I know, that would

4    obviate the need for a further court proceeding.

5              MS. ACHILLES:     Thank you, your Honor.

6              THE COURT:    Good.

7              So Mr. Cooper, is there anything else we need to do?

8              MR. COOPER:    I don't believe so.      Thank you, your

9    Honor.

10             THE COURT:    And Ms. Achilles, anything further we need

11   to do?

12             MS. ACHILLES:     No, your Honor.

13             THE COURT:    Thank you, all.

14             MR. COOPER:    Thank you.

15             THE DEPUTY CLERK:     All rise.

16                                      o0o

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
